Name: Commission Regulation (EU) 2017/1941 of 24 October 2017 amending Annex II to Regulation (EC) No 66/2010 of the European Parliament and of the Council on the EU Ecolabel (Text with EEA relevance. )
 Type: Regulation
 Subject Matter: marketing;  technology and technical regulations;  environmental policy;  consumption
 Date Published: nan

 25.10.2017 EN Official Journal of the European Union L 275/9 COMMISSION REGULATION (EU) 2017/1941 of 24 October 2017 amending Annex II to Regulation (EC) No 66/2010 of the European Parliament and of the Council on the EU Ecolabel (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 66/2010 of the European Parliament and of the Council of 25 November 2009 on the EU Ecolabel (1), and in particular Article 15 thereof, Whereas: (1) Regulation (EC) No 66/2010 provides general guidance on the form of the EU Ecolabel logo. Specific guidance shall be given in a separate document after consulting the competent bodies in Member States and the EU Ecolabelling Board. (2) The measures provided for in this Regulation are in accordance with the opinion of the Committee set up by Article 16 of Regulation (EC) No 66/2010, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 66/2010 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 October 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 27, 30.1.2010, p. 1. ANNEX ANNEX II Form of the EU Ecolabel The EU Ecolabel shall take the following form: Label: Optional label with text box (the possibility for the operator to use this text box and the text used shall be that specified in the relevant product group criteria): The EU Ecolabel registration number shall also appear on the product. It shall take the following form: Where xxxx  refers to the country of registration, yyy  refers to the product group and zzzzz  refers to the number given by the competent body. The European Commission will provide further instructions on the design and use of the EU Ecolabel Logo after consulting the EUEB in a separate guidance document.